Exhibit 99. 1 Investor Contact: Press Contact: Steve Kunszabo Jessica Yingling, Ph.D. Organovo Holdings, Inc. Little Dog Communications +1 (858) 224-1092 +1 (858) 480-2411 skunszabo@organovo.com jessica@litldog.com ORGANOVO ANNOUNCES CEO TRANSITION Taylor J. Crouch Named Chief Executive Officer, Effective April 24, 2017 Keith Murphy to Step Down as Chief Executive Officer, Remains on Board of Directors SAN DIEGO – April 11, 2017 – Organovo Holdings, Inc. (NASDAQ:ONVO) (“Organovo”), a three-dimensional biology company focused on delivering scientific and medical breakthroughs using its 3D bioprinting technology, today announced that Keith Murphy will be stepping down as chief executive officer to pursue entrepreneurial opportunities, effective April 21, 2017. Organovo’s board of directors has appointed Taylor J. Crouch, previously CEO of eStudySite, a leading investigative clinical research company, to succeed Mr. Murphy as CEO.Mr. Murphy will remain chairman of the board, and will serve as an advisor to the Company to ensure a seamless transition and offer his counsel and expertise.
